DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1, 4, and 5 and canceled claims 2, 8, and 9. Claims 1 and 3-7 are pending.
	The amendments to the claims have overcome the claim objections of record.
	The amendments to the claims have overcome the 112 rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(a) and 112(b). 
	The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon.
	
	Applicant has filed amended drawings. The amended drawings are accepted.
	The drawings (both Figures 1 and 2) after amendment are still of low quality. Examiner calls the Figures “low quality” because both have, for lack of a better term, a fuzzy appearance (see drawings as presented in the IFW, i.e. on 12/23/2019 for Figure 1 and on 10/8/2021 for Figure 2). However, the Figures as currently presented are legible. Thus, the drawing objection of record is withdrawn.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/8/2021, with respect to the objections and 112 rejections have been fully considered and are persuasive.  
Therefore, the objection and rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(a) and 112(b). See 112 rejections below for details.

Applicant’s arguments, see Remarks, filed 10/8/2021, with respect to the prior art rejections have been fully considered, but they are not persuasive.
Applicant has amended intendent claim 1 to specify that the plant biomass is not carbonized in the heat treatment. Applicant asserts that support for this amendment can be found in the PCT application on Page 4, lines 3-9. Examiner respectfully disagrees.
It appears that the cited portion of the PCT application is a general discussion of heat treatment of biomass at a temperature range of about 160°C to a temperature below the point where carbonization begins to occur and what happens during such a heat treatment. Said disclosure does not appear to be a description of Applicant’s process. For this reason and others, Examiner has found the amendments to the claims to necessitate new rejections under 112(a) as containing unsupported subject matter (see 112(a) rejections below for details). 
Regardless, in the interest of compact prosecution, the amended claims have been examined for compliance with 102 and 103.

Applicant has argued that Tumuluru does not teach or suggest a process wherein the plant biomass is not carbonized during the heat treatment. Specifically, Applicant argues that Tumuluru teaches a process of torrefaction wherein carbonization of hemicellulose occurs. Examiner finds this argument unpersuasive.
Examiner agrees that carbonization of hemicellulose occurs in Tumuluru. Such is explicitly taught in the section of Tumuluru titled “Process Reactions”. However, the contents of Applicant’s disclosure, in combination with evidence in the prior art, call into question how the claim limitation “wherein the plant biomass is not carbonized in the heat treatment” should be interpreted in the context of the present Application (see 112(b) rejections below for full discussion). 
Notably, as Applicant’s arguments acknowledge, Applicant’s specification defines the point at which carbonization begins as the initiation of exothermal degradation of cellulose (see Page 4 lines 3-9 of Applicant’s specification). Applicant’s disclosure contains no discussion of hemicellulose carbonization. Hemicellulose is well understood to carbonize at lower temperatures than cellulose. As evidence, Examiner points to Haiping et al. (“Characteristics of hemicellulose, cellulose and lignin pyrolysis,”) which 
For the purposes of examination, “wherein the plant biomass is not carbonized in the heat treatment” as --wherein cellulose in the plant biomass is not carbonized--. Under this interpretation, carbonization of other components, namely hemicellulose, would not be excluded under such an interpretation (see 112(b) rejections below for further discussion).
As discussed in the 103 rejection of claim 1 below, Tumuluru teaches a process wherein cellulose in the plant biomass is not carbonized in the heat treatment. Thus, Tumuluru satisfies the claim limitation requiring that the “the plant biomass is not carbonized in the heat treatment” as interpreted in view of clarity issues in said limitation.

Applicant has argued that the process of Tumuluru is different from that of the claims, in that the process of Tumuluru employs pyrolysis to thermally decompose a polymer substance and does not include heat treatments which do not involve pyrolysis. Examiner finds this argument unpersuasive.
At present, the claims exclude carbonization of the biomass. As discussed above and in the 112(b) rejections below, there is a lack of clarity with regard to how carbonization, or the lack thereof, should be interpreted in the context of the present invention.
Clarity issues aside, Examiner notes that there is a difference between “carbonization” and “pyrolysis”. Generally, the term “carbonization” is used in the art to refer to extreme forms of pyrolysis which leave a residue comprised mostly of carbon, whereas pyrolysis refers broadly to the thermal decomposition of materials at elevated temperatures in inert atmospheres. Thus, in their standard usage, the terms “pyrolysis” and “carbonization” are not entirely synonymous. Therefore, although the present claims exclude carbonization, they cannot reasonably be said to exclude all forms of pyrolysis. 
the complete absence of pyrolysis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that, broadly speaking, he would not consider torrefaction, which is a mild form of pyrolysis, to involve carbonization, as the term “carbonization” is typically reserved for more extreme or complete forms of pyrolysis. 

Applicant has argued that Boateng does not teach a series of condensers having at least two condensers operating at temperatures above 100 °C.
However, Boateng is not relied upon in isolation. Instead, the rejections rely on Boateng in combination with Tumuluru. In response to applicant's arguments against Boateng individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in detail in the prior art rejections below, it would have been obvious to one of ordinary skill in the art to modify Tumuluru in view of Boateng by adding a series of condensers thereto. In making such an addition, it would have been obvious to one of ordinary skill in the art to operate at least two of said condensers at temperatures above 100 °C in order to fractionally condense specific products which are known to be obtained in Tumuluru.

Examiner finds Applicant’s arguments on the latter half of Page 6 and on Page 7 in the Remarks filed 10/8/2021 somewhat difficult to follow. Specifically, Examiner has had difficulty identifying the core thrust(s) of said arguments. Regardless, said arguments are addressed to the best of Examiner’s ability below.


First, there is insufficient evidence of record to support Applicant’s assertion that heat treatments which involve pyrolysis and carbonization and lack a flow modulating shielding gas cannot include condensers operating effectively at high temperature (greater than 100 °C). Examiner notes that Attorney Arguments cannot take the place of evidence (See MPEP 716.01(c)).	Second, as Applicant has acknowledged on page 6 of their Remarks, Boateng has at least one condenser which operates at a temperature above 100 °C. This casts serious doubt on the notion that heat treatments which involve pyrolysis and carbonization cannot include condensers which operate effectively at high temperature (greater than 100 °C).
Third, it would have been obvious to provide a shielding gas to either of Boateng or Tumuluru individually in order to maintain the inert atmosphere necessary for pyrolysis. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus, any notion that the use of a shielding gas obtains advantages not taught in the prior art, i.e. by avoiding alleged disadvantages, is ineffective in establishing non-obviousness of the claims over Tumuluru and Boateng.
Fourth, this argument is not commensurate in scope with the claims. In order for this argument to be persuasive, the claims would need to be drawn to a heat treatment that does not involve pyrolysis or carbonization, wherein a flow modulating shielding gas is present. The claims exclude carbonization, although the scope of this exclusion is unclear (see 112(b) rejection below). However, as discussed above, the claims do not exclude pyrolysis. Furthermore, except for dependent claim 3, none of the 
In view of the forgoing, Examiner maintains that it would be obvious to modify Tumuluru in view of and Boateng to include a series of condensers wherein at least two condensers are operated at temperatures above 100 °C.

In the paragraph bridging pages 6 and 7 of Remarks filed Applicant emphasizes that the process of claim 1 involves heat treatment without carbonization at a temperature of 160-300 °C, and states that “in certain example embodiments, the heat treatment is a form of mild torrefaction”. It seems that Applicant has placed such emphasis on the heat treatment in an attempt to contrast it with the heat treatment of Tumuluru, which Applicant subsequently characterizes as a “dry carbonization/pyrolysis” process.
However, it must be noted that the process of Tumuluru is a torrefaction process which is carried out at a temperature of 200-300 °C (see Tumuluru pages 1 and 2). Applicant’s admission that the heat treatment can be a torrefaction process, coupled with the clarity and support issues surrounding the claim language excluding carbonization from the heat treatment (see 112 rejections below), suggests that Applicant’s heat treatment step as broadly disclosed and claimed in claim 1 is, or at least can be, identical to the heat treatment in Tumuluru.
Furthermore, Applicant’s admission that the heat treatment can be a torrefaction process seems to contradict Applicant’s earlier assertions that the heat treatment does not involve pyrolysis. Torrefaction typically refers to dry torrefaction which is a mild form of pyrolysis. Alternatively, torrefaction can refer to wet torrefaction. Bach et al. (“Upgrading biomass fuels via wet torrefaction: A review and comparison with dry torrefaction”) provides an overview of wet torrefaction. At first glance, wet torrefaction seems to be very similar to Applicant’s process, as it is carried out in a similar temperature range, and is contrasted 
At present, the true nature of Applicant’s heat treatment step remains somewhat unclear to Examiner. It is possible that Applicant’s heat treatment step is merely a steam distillation process. Applicant does characterize the heat treatment as such in their Remarks. However, it is worth noting that temperatures in the range of 200-300 °C would be very high for mere steam distillation, likely too high in many cases. Thus, the claimed heat treatment temperature of 160-300 °C calls into question any notion that Applicant’s heat treatment is merely steam distillation.
It seems likely that the broad temperature range of 160-300 °C is claimed to leave the nature of the heat treatment somewhat open-ended, i.e. such that the heat treatment may be any number of processes such as dry torrefaction, wet torrefaction, hydrothermal carbonization, steam distillation, etc.

Applicant has argued that the claimed heat treatment removes material from the biomass using the principle of steam distillation, thus enabling extraction and separation of substances at significantly lower temperatures than in the absence of steam. Examiner understands this to be an argument that the heat treatment step yields unexpected results due to the use of steam distillation techniques. Examiner finds this argument unpersuasive for several reasons.
First, this argument is not commensurate in scope with the claims. The claims are not drawn expressly to a heat treatment process which uses techniques of steam distillation. Although the heat treatment process may be interpreted as being steam distillation, there is nothing in the claims which actually requires the process be steam distillation. Dependent claim 3 does recite “wherein a shielding gas, preferably steam, is used in the heat treatment”. However, said claim still says nothing of steam 
Second, there is insufficient evidence of record to support Applicant’s allegation of unexpected results. In order to be persuasive, allegations of unexpected results must be supported by objective evidence (see MPEP 716.02 for guidance). Examiner notes that Attorney Arguments cannot take the place of evidence (See MPEP 716.01(c)).
Third, Applicant’s process as claimed appeared and still appears more akin to torrefaction or some similar process than to steam distillation. Thus, Examiner has not examined the claims from the perspective that the process is merely one of steam distillation. Examiner reserves any judgment concerning unexpected results stemming from the use of steam distillation until a point in time where (1) the claims have been amended so as to be expressly drawn to a heat treatment process involving steam distillation, and (2) the claims have been thoroughly compared to the prior art in the steam distillation area.

Applicant has argued that their process is different than that of Tumuluru, which Applicant characterizes as a dry carbonization/pyrolysis process, whereas Applicant’s process is allegedly a wet, non-carbonizing process which involves steam distillation. This argument is unpersuasive.
Applicant’s claims are not expressly drawn to a process which involves steam distillation, or even to any process which is necessarily “wet” in the manner Applicant has alleged their processes to be. Although the heat treatment process may be interpreted as being a wet process or one of steam distillation, there is nothing in the claims which actually requires the process be “wet” or steam distillation. Dependent claim 3 does recite “wherein a shielding gas, preferably steam, is used in the heat treatment”. However, said claim still says nothing of steam distillation. Furthermore, the language of claim 3 is constructed in a manner which merely requires a shielding gas, which may optionally (preferably) be steam. Thus, none of the claims, claim 3 included, require the process be “wet” or steam distillation.
the heat treatment being a wet process involving steam distillation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a newly amended limitation “wherein the plant biomass is not carbonized in the heat treatment” in line 14.
Applicant’s specification discusses heat treatment of biomass at a temperature range of about 160°C to a temperature below the point where carbonization begins to occur (Page 4 Lines 1-9). However, this disclosure appears to be a general discussion of what happens during such a heat treatment and not a description of Applicant’s process. 

Furthermore, when discussing carbonization, Applicant’s disclosure indicates that carbonization of biomass typically begins to occur at temperatures of 260 °C to 300 °C. Applicant’s disclosure explicitly describes Applicant’s process as involving heat treatment at a temperature of 160-300 °C (page 4 lines 10-11, original claims 1 and 8). These disclosures point to Applicant’s process being one that involves carbonization. In at least some embodiments of Applicant’s invention as claimed, the temperature is such that carbonization necessarily occurs.
In view of the forgoing, Applicant’s disclosure as originally filed does not contain support for a heat treatment process “wherein the plant biomass is not carbonized in the heat treatment.” At the very least, there is no support in Applicant’s disclosure for a heat treatment process at a temperature of 160 °C to 300 °C wherein the plant biomass is not carbonized in the heat treatment.
Applicant should amend claim 1 to remove the unsupported subject matter therefrom.
Claims 3-7 are dependents of claim 1, and therefore, contain the same unsupported subject matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the plant biomass is not carbonized in the heat treatment” in line 14. The scope of “not carbonized” is unclear in the context of Applicant’s invention. 

“When biomass is heat treated between a temperature of about 160°C and a temperature below the point where carbonization begins to occur, defined as before initiation of exothemal degradation of cellulose, the biomass undergoes permanent changes in qualities such as composition and structure. The temperature where material starts to exothermally degrade varies with the material in question, being typically between 260°C to 300°C for different types of plant bio- mass,” (Page 4 Lines 3-9, emphasis added).
By the above statement, Applicant’s disclosure appears to define “carbonization” as the carbonization (exothemal degradation of cellulose) of cellulose. Thus, Applicant’s specification suggests that, in the context of the present application, “wherein the plant biomass is not carbonized” should be taken to mean --wherein cellulose in the plant biomass is not carbonized--. Carbonization of other components, namely hemicellulose, would not be excluded under such an interpretation.  
Applicant’s discussion of carbonization says nothing of the carbonization of hemicellulose. Hemicellulose is well understood to carbonize at lower temperatures than cellulose. As evidence, Examiner points to Haiping et al. (“Characteristics of hemicellulose, cellulose and lignin pyrolysis,”) which teach that hemicellulose carbonizes (pyrolyzes) mainly at temperatures of 220-315 °C (abstract). On the other hand, Haiping et al. teach that cellulose carbonizes mainly at temperature of 315-400 °C (abstract).
The primary hemicellulose carbonization temperature range of 220-315 °C taught by Haiping et al. overlaps significantly with the claimed heat treatment range of 160-300 °C. On the other hand, the primary cellulose carbonization temperature range of 315-400 °C lies above the claimed heat treatment range. Thus, it appears that carbonization of hemicellulose CANNOT be excluded during heat treatment of biomass in the temperature range claimed by Applicant.
In view of the forgoing, prior art evidence from Haiping et al., supports an interpretation of “wherein the plant biomass is not carbonized in the heat treatment” as --wherein cellulose in the plant biomass is not carbonized--. 
For the purposes of examination, “wherein the plant biomass is not carbonized in the heat treatment” as --wherein cellulose in the plant biomass is not carbonized--. Under this interpretation, 
Applicant should amend claim 1 to clarify the scope of “wherein the plant biomass is not carbonized in the heat treatment” as appropriate. No new matter should be added.
If Applicant were to insist that carbonization of Hemicellulose is excluded from the claimed invention, the claims will be rejected under 112(b) as lacking essential subject matter. Specifically, the lacking essential subject matter would be the means or step by which carbonization of hemicellulose is prevented at the claimed heat treatment in the temperature range of 160-300 °C. Prior art reference Haiping et al. clearly teach that hemicellulose carbonizes (pyrolyzes) mainly at temperatures of 220-315 °C (abstract). The fact that hemicellulose carbonizes at such temperatures indicates that a heat treatment process of biomass in a temperature range of 160-300 °C, wherein hemicellulose is not carbonized, MUST include some means or step for preventing carbonization of hemicellulose, as absent such a step or means, said heat treatment process would be inoperable over a significant portion of the treatment temperature range.
Claims 3-7 are rejected due to their dependency on indefinite claim 1.

	The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumuluru et al. (“A Review on Biomass Torrefaction Process and Product Properties”), hereafter referred to as Tumuluru, in view of Boateng et al. (US 8,317,883), hereafter referred to as Boateng.
	With regard to claim 1: Tumuluru teaches a process of heat treating (torrefying) biomass (abstract, sections titled “Torrefaction Process Technique” and “Process Reaction”), the method comprising steps of:
	Heat treating (torrefying) plant (woody) biomass in a heat treatment chamber, wherein the heat treatment of biomass is performed at a temperature of 200-300 °C (abstract, sections titled “Torrefaction Process Technique” and “Process Reaction”).
The heat treating produces a vent gas (off gas) comprising a plurality of condensable products including acetic acid, lactic acid, water, “futural” (furfural?), formic acid, methanol, etc. (abstract, Figure 3, sections titled “Composition of off-gas products produced during torrefaction” and “condensable products”).
The claim language “wherein the plant biomass is not carbonized in the heat treatment” has been interpreted as requiring that cellulose in the plant biomass not be carbonized in the heat treatment. Under this interpretation, carbonization of hemicellulose is not excluded from the claimed process. See 112(b) rejections above for details.
In Tumuluru, cellulose in the plant biomass is not carbonized in the heat treatment (abstract, sections titled “Torrefaction Process Technique” and “Process Reaction”). Hemicellulose is carbonized in the heat treatment in Tumuluru. However, as discussed above, under the interpretation set forth in the 112(b) rejections above, carbonization of hemicellulose is not excluded from the claimed process.

However, it is known in the art to use fractional condensation following pyrolysis of biomass to recover distinct fractions of pyrolysis off gas. For example, Boateng teaches a method of producing bio-oil from plant biomass (abstract), the method comprising pyrolysing the biomass to produce a vent gas comprised of bio-oil and non-condensable gases, and condensing the bio-oil by directing the vent gas stream to a series of condensers (condenser train) and collecting at least part of the components of the vent gas steam in each condenser, wherein later condensers are set at temperatures that are lower than the temperatures in earlier condensers in the series, and wherein the first condenser in the series is set at a temperature that is lower than the pyrolysis temperature, and wherein the series of condensers comprises at least one condenser (condenser # 1) set at a temperature of above 100 °C and at least one condenser (condenser #4) set at a temperature of below 100 °C (abstract, Table 3, Figure 1, Column 8 Line 49-Column 9 Line 8, Column 9 Line 65-Column 10 Line 65). Boateng teaches that the use of condensers in series, i.e. the use of the condenser train allows for the in situ fractionation of bio-oil (Column 10 Lines 10-15). Note: It is understood that torrefaction (the heat treatment performed in Tumuluru) is a mild form of pyrolysis (See Tumuluru: section titled “Torrefaction Process Technique). 
As discussed above, the heat treatment process of Tumuluru produces vent gas (off gas) comprising a plurality of condensable products including acetic acid, lactic acid, water, “futural” (furfural), formic acid, methanol, etc. (abstract, Figure 3, sections titled “Composition of off-gas products produced during torrefaction” and “condensable products”). A person having ordinary skill in the art would find it desirable to fractionate the components of the vent gas in Tumuluru in order to obtain individual components thereof in a pure or relatively pure state. Furthermore, many of the compounds present in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tumuluru in view of Boateng by adding steps of directing the vent gas stream from the heat treatment (torrefaction) to a series of condensers connected to each other to provide flow of the vent gas stream through said series of condensers, and collecting at least part of the components of the vent gas steam in each condenser, i.e. by providing a plurality of condensers comprising, in series, a first condenser operating in the vicinity of 161.7 °C for condensing a furfural fraction of the vent gas, a second condenser in the vicinity of 145 °C for condensing a hydroxy acetone fraction, a third condenser operating in the vicinity of 118 °C for condensing an acetic acid and lactic acid fraction, a fourth condenser operating in the vicinity of 100 °C for condensing a water and formic acid fraction, and a fifth condenser operating in the vicinity of 64.7 °C for condensing a methanol fraction, in order to carry out in situ fractionation of the condensable components in the vent gas of Tumuluru and obtain said condensable components in relatively pure states.
In modified Tumuluru as proposed above, each of the condensers is set at a temperature that is lower than the temperature in the previous condenser in the series, the first condenser in the series is set at a temperature (a temperature in the vicinity of 161.7 °C) that is lower than the temperature in the heat treatment chamber (200-300 °C), and the series of condensers comprises at least three condensers set at a temperature of above 100 °C (the first, second, and third condensers) and at least one condenser set at a temperature of below 100 °C (the fifth condenser).
With regard to claim 3: Modified Tumuluru is silent to a shielding gas being used in heat treatment. 
However, Tumuluru teaches that the heat treatment (torrefaction) therein is carried out in the absence of oxygen (Tumuluru: section titled “Torrefaction Process Technique). Therefore a person having 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Tumuluru by providing a shielding gas (inert atmosphere) in the form of steam during heat treatment, in order to carry out the heat treatment in the absence of oxygen as desired by Tumuluru. 
With regard to claim 4: As discussed in the rejection of claim 1 above, the first condenser in the series of condensers is set at a temperature above 100 °C, i.e. a temperature in the vicinity of 161.7 °C, eh second condenser in the series of condenser is set at a temperature above 100 °C, i.e. a temperature in the vicinity of 161.7 °C, and at least one condenser after the first and second condensers, i.e. the fifth condenser, is set at a temperature below 100 °C, i.e. a temperature in the vicinity of 64.7 °C (see 103 rejection of claim 1 above for details).
With regard to claim 5: The condenser series comprises condensers (the first and second condensers) set above 130 °C, at least one condenser (the third condenser) set at a temperature above 100 °C and below 120 °C, and at least one condenser (the fifth condenser) set at a temperature of below 100 °C (see 103 rejection of claim 1 above for details).
With regard to claim 6: The plant biomass in modified Tumuluru is wood (woody biomass) (Tumuluru: Sections titled “Torrefaction Process Technique” and “biomass reactions”). 
With regard to claim 7: The plant biomass is dried prior to heat treatment, i.e. dried at temperatures up to 200 °C (Tumuluru: Sections titled “Torrefaction Process Technique” and “biomass reactions”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772